Citation Nr: 0825507	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  03-24 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation by reason of 
loss of use of the foot, by reason of regular aid and 
attendance, or by reason of being permanently housebound.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


INTRODUCTION

The veteran had active military service from March 1970 to 
July 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In April 2006, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2008, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate the Board's decision.  The Court 
granted the motion that month, vacating and remanding the 
case to the Board.  

The Board must note that in April 2008, the RO again denied 
entitlement to special monthly compensation by reason of loss 
of use of the foot, by reason of regular aid and attendance, 
or by reason of being permanently housebound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion is unclear.  Special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a) is payable for each anatomical loss or loss of use 
of one hand, one foot, both buttocks, one or more creative 
organs, blindness of one eye having only light perception, 
deafness of both ears, having absence of air and bone 
conduction, complete organic aphonia with constant inability 
to communicate by speech or, in the case of a woman veteran, 
the anatomical loss of one or both breasts (including loss by 
mastectomy).

"Loss of use of a hand or foot" is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.   

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, or complete paralysis of the external popliteal 
nerve and consequent footdrop.   

Furthermore, special monthly compensation is payable to a 
person who is permanently bedridden or so helpless as a 
result of service-connected disability that they are in need 
of the regular aid and attendance of another person.  38 
U.S.C.A.  § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2005). 

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  See generally Turco v. Brown, 9 Vet. App. 222 
(1996) (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).

In addition, VA General Counsel Opinion VAOPGCPREC 6-99 (July 
7, 1999) held that entitlement to special monthly 
compensation under Section 1114(s) must not be based on a 
total disability rating based on individual unemployability 
(TDIU) rated at 100 percent, as is this case.  

The veteran has a single service-connected disability, 
traumatic arthritis and disc herniation of the lumbar spine 
with right extremity radiculopathy, which is rated as 60 
percent disabling.  

The evidence of record, including an April 2003 VA treatment 
record, shows that his back disability is a chronic, 
permanent condition with no surgical solution at this time.  
The veteran is also receiving a TDIU rating at 100 percent.  
The veteran has been on a morphine pump since 1997 for his 
cervical and low back pain (see private medical evidence of 
"J.G.," MD).

The Board must note that in this case the veteran is clearly 
found to suffer from several nonservice connected disorders.

The veteran also seeks entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and/or a special home adaptation grant.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A 2101(a) may be 
extended if a veteran has the requisite service and service-
connected disability.  38 C.F.R. § 3.809.  The veteran must 
be entitled to compensation for permanent and total 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
or, (3) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury that so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or, (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R.  
§ 3.809(b).

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (emphasis added).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

The veteran essentially contends that his service-connected 
back disability has rendered him so disabled that he is 
unable to walk.  An October 1995 Board decision granted the 
veteran a 60 percent rating for his back condition under 
Diagnostic Code 5293, effective from July 17, 1990.  
Furthermore, as noted above, the veteran is also receiving a 
total rating for TDIU at 100 percent, effective from 
September 1, 1992.  

Initially, the Board notes that there is no evidence or 
allegation of blindness in both eyes or loss or loss of use 
of an upper extremity.  The veteran only alleges loss of use 
of both lower extremities or loss of use of one lower 
extremity together with residuals of an organic disease or 
injury (his back condition) such that he is unable to 
ambulate without a cane, crutches, or at times a wheelchair.  

The parties of the joint motion state that another VA 
examination is required to address these issues.  The Court 
order must be obeyed.  Accordingly, the case is REMANDED for 
the following action:

1.  Schedule the veteran for a VA aid and 
attendance/housebound examination to 
determine whether he is in need of regular 
aid and attendance and/or is housebound.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to provide an explanation as 
to all medical conclusions rendered, which 
is supported by references to evidence in 
the file and clinical findings.

The examiner should also indicate if the 
veteran has the following:

(1) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion (defined as the necessity 
for regular and constant use of a 
wheelchair, braces, crutches or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible) without the aid of 
braces, crutches, canes, or a 
wheelchair; 
(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; and
(3) the loss or loss of use of one 
lower extremity, together with 
residuals of organic disease or injury 
or with loss of use of one upper 
extremity, which so affect the 
functions of balance or propulsion as 
to preclude locomotion without the aid 
of braces, crutches, canes or a 
wheelchair.

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance. The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an amputation 
stump with prosthesis.

2. The RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issues remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




